Citation Nr: 1446225	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-13 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.    

The Veteran presented testimony before the Board in May 2012; the transcript has been associated with the virtual record.

The matter was previously before the Board in April 2014, wherein the Board determined that new and material evidence had been submitted to reopen the previously denied claim of service connection for bilateral hearing loss.  The de novo claim for hearing loss was remanded to the RO for further development and adjudication.  Having been completed, the matter has been returned to the Board and is now ready for appellate disposition.


FINDINGS OF FACT

Bilateral hearing loss is due to excessive noise exposure during the Veteran's period of active military service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for bilateral hearing loss, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as other organic diseases of the nervous system, to include sensorineural hearing loss, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993). 

The Veteran is claiming entitlement to service connection for bilateral hearing loss.  Specifically, he contends that it is the result of excessive noise exposure from aircraft/jet engines along the flight line, while performing duties as flight line security.  He further contends hearing loss is the result of exposure to gunfire and heavy machinery. 

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted.  38 C.F.R. § 3.102.  

At the outset, the Board notes there was some mild hearing loss in the left ear at enlistment at 6000 Hertz (45 decibels); however, hearing loss was not diagnosed on the August 1977 enlistment examination.  Moreover, hearing loss at this frequency is not considered for VA compensation purposes and VA examiners found no change in left ear hearing loss at this frequency at separation examination in May 1981 (35 decibels).  38 C.F.R. § 3.385.  Hence, left ear hearing loss did not pre-exist military service.   38 C.F.R. § 3.306.

The Veteran served on active duty from September 1977 to September 1981.  The Veteran's DD-214 confirms his primary specialty in the Air Force was as a Security Specialist, which he performed for four years (duration of his tour of duty).  Service treatment records contain various audiograms dated between 1977 and 1981, which contained varying shifts in threshold frequencies.  Audiograms repeatedly showed that his duty involved noise exposure, i.e. flight line.  Service connection for tinnitus has previously been awarded based on the same military noise exposure.  The award was based on an October 2009 VA opinion that tinnitus was related to military noise exposure from jet engine noise along the flight line and weapons, even after noting that the Veteran had post-military occupational noise exposure.  Excessive noise exposure during such service has already been conceded.  

Post-service, the Veteran has been diagnosed with bilateral hearing loss for VA compensation purposes.  

The Board is cognizant that the February 2011 VA examiner opined hearing loss was not related to service; however, the rationale provided was inadequate.  The examiner simply indicated that the Veteran's hearing loss remain unchanged during his military service and that military noise exposure was not responsible for his hearing loss.  No reference was made to the October 2009 VA opinion that diagnosed both hearing loss and tinnitus, and determined that tinnitus was related to the same noise exposure claimed responsible for hearing loss by the Veteran. 

The June 2014 VA examiner opined hearing loss was not related to military noise exposure, but the Veteran's post military occupational noise exposure instead.  Again citing to no change in hearing during service.  However, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In contrast, the Veteran's private certified audiologist opined it was at least as likely as not that the Veteran's bilateral hearing loss was related to military noise exposure as both hearing loss and tinnitus (for which service connection is in effect) are conditions known to be caused by the type of noise exposure the Veteran had in service.

The Board further notes the Veteran and his wife testified that they noticed hearing loss prior to his discharge from service, which has continued to the present day.  The Board has no reason to doubt their veracity.

As noise exposure is conceded based on the Veteran's duty assignment during service, especially since audiograms show noise exposure, and the Veteran has been awarded service connection for tinnitus based on the same noise exposure, and the Veteran has current bilateral hearing loss, the Board finds that the evidence is at least in equipoise in showing that the Veteran's hearing loss is related to events of his active service.  

The Board finds that the probative value of the VA opinion diminishes in light of the cumulative evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  


Resolving any doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


